NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4388-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMAL WADE, a/k/a
JAMAL WILLIAMS,

     Defendant-Appellant.
__________________________

                   Submitted October 21, 2020 – Decided November 23, 2020

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Passaic County, Indictment No. 17-02-
                   0125.

                   Bruno & Ferraro, attorneys for appellant (John
                   Latoracca, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Amanda G. Schwartz, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendants Jamal Wade and Gyasi Allen were charged with murder and

related offenses for the fatal shooting in Paterson of Cosmeik Gee on

September 30, 2016.       Wade appeals:       the September 20, 2018 order

determining that his statement to police was admissible at trial; a September

24, 2018 order determining that the testimony of the State's historical cell-site

analysis expert regarding the location of Wade's cell phone was admissible at

trial; and an April 29, 2019 amended judgment of conviction. We affirm.

      We discern the following facts from the record. At around 11:43 p.m.

on September 30, 2016, a dark-colored Audi sedan pulled out from the

intersection of William Street and Twelfth Avenue in Paterson and stopped

next to Gee's vehicle.     Several shots were fired into Gee's car, fatally

wounding him.

      While investigating the shooting, Paterson Police Department (PPD)

detectives viewed several surveillance videos, eventually recovering footage

from a neighborhood liquor store that captured the faces of two men they

believed were involved. Footage taken by a city camera at the intersection of

East Twenty-Second Street and Twelfth Avenue recorded the victim walking

toward his vehicle, which was parked west of East Twenty-Third Street on

Twelfth Avenue, and a dark-colored Audi sedan pull out from the intersection

of William Street and Twelfth Avenue and stop next to the victim's vehicle. A



                                                                        A-4388-18T4
                                       2
man wearing a black jacket, a gray hooded sweatshirt, gray pants, and black

shoes exited the front passenger door and fired several shots into the victim's

vehicle. The shooter re-entered the sedan, and the vehicle sped off, traveling

northwest on Twelfth Avenue and turning right onto East Twenty-Second

Street. A detective identified Wade as the driver of the sedan and Allen as the

passenger and shooter.     The court granted the State's motion to admit the

identification at trial.

      Detectives recovered additional footage from the area.      The footage

showed the sedan traveling north on Twenty-Second Street for several blocks

from 11:47 to 11:48 p.m. that night and passing several buildings along East

Twenty-Second Street and Tenth Avenue before disappearing from view.

      The State Police Auto Theft Task Force (Task Force) conducted a large-

scale investigation into automobile theft in Paterson and surrounding areas.

As part of the investigation, the Task Force obtained a September 20, 2016

communications data warrant (CDW) authorizing installation of a signal

monitoring and GPS tracking device to "allow members of the New Jersey

State Police, the New Jersey Division of Criminal Justice, and members of any

law enforcement agencies assigned to this investigation ('the participating law

enforcement agencies'), to instantly and continuously track the position and

location of [a black 2012 Audi A6]" with New Jersey registration number



                                                                       A-4388-18T4
                                      3
H76GUD, for thirty days. The CDW was authorized to identify individuals

engaged in the crimes of Receiving Stolen Property, Fencing-Dealing in Stolen

Property, Theft by Unlawful Taking, and Conspiracy to commit those crimes.

The CDW stated that any "information obtained pursuant to the Warrant

[could] be disclosed to members of the participating law enforcement agencies,

as well as any other law enforcement officer who may be assigned to

participate in [the] investigation."

      After hearing that a dark-colored sedan was involved in the Paterson

shooting, Detective Sergeant Vittorio Flora of the Task Force reviewed the

GPS data and learned that the Task Force had been tracking a stolen dark-

colored 2012 Audi A6 sedan that was parked near the scene of the shooting at

the time it occurred Flora provided the PPD detectives with GPS data and

tracking sheets recovered pursuant to the CDW that showed the vehicle's travel

path after it departed from William Street.

      After locating the stolen Audi A6, PPD detectives recovered surveillance

footage from the area. From the videos obtained, they observed the Audi A6

traveling west on Seventh Avenue and parking at 11:52 p.m. at the location

where it was recovered. Two men exited the vehicle—the driver wearing a

gray hooded sweatshirt with a black line across the front, gray sweatpants, and

black shoes, and the passenger wearing a black jacket, a light-colored hood



                                                                       A-4388-18T4
                                       4
underneath, gray sweatpants, and dark shoes.        The passenger wiped the

exterior door handles with a cloth, which he then placed in a white duffle bag,

before following the driver toward East Sixteenth Street. The men turned

south onto East Sixteenth Street and then east onto Eighth Avenue.

      After reviewing the videos, the team returned to the Detective Bureau,

and lead Detective Anthony Petrazzuolo began examining the GPS tracking

sheets. He determined that the Audi A6 had been parked at 451 East Twenty-

Fourth Street from about 8:39 p.m. until 10:54 p.m. on the night of the

shooting, so the team decided to visit the area to locate additional footage.

The footage did not show the exact location of the vehicle, but it did show that

around 8:39 p.m., two men were walking south on East Twenty-Fourth

Street—one wearing the same clothing as the driver of the Audi A6, and the

other wearing all black clothing—and then turned west onto Tenth Avenue.

      The team visited a liquor store near the corner of Tenth Avenue and East

Twenty-Second Street. Footage obtained from the liquor store suggested that

one of the men arriving at the scene was the driver of the Audi A6. Detective

Jimmy Maldonado reviewed the footage and determined that the driver who

entered the liquor store was Wade.

      Later in the footage, at around 10:47 p.m., a dark-colored Honda sedan

pulled up in front of the liquor store, and a man who appeared to be wearing



                                                                        A-4388-18T4
                                       5
the same clothing as the passenger/shooter exited the vehicle. A local Paterson

man identified him as Allen.     Wade and Allen then walked east on Tenth

Avenue, entered a minivan, and exited the minivan after a short period of time;

at about 10:51 p.m., the camera captured the men turning onto East Twenty-

Fourth Street, where the Audi A6 was parked.

       On October 3, 2016, Maldonado spotted Wade in front of a convenience

store on Tenth Avenue. The detectives stopped and exited their vehicle. After

confirming his identity, Petrazzuolo drew his weapon, placed Wade in hand

restraints, seized two cell phones, and told him he was under arrest for murder.

The gun that was used in this case was never recovered. A marked patrol car

transported Wade to the Detective Bureau for an interview.

       Petrazzuolo and Maldonado took Wade's videotaped statement. Wade

was not handcuffed during the twenty-minute interview. A redacted version

was played for the jury.

       First, Petrazzuolo said, "So, we told you why you're here," and Wade

agreed and nodded his head. Then, Petrazzuolo read Wade his Miranda1 rights

from a rights and waiver form. The rights read to Wade included:

             You have the right to remain silent. Anything you say
             can be used against you in a court of law. You have
             the right to speak to an attorney for advice before we

1
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                                                        A-4388-18T4
                                       6
            ask any questions. Also, you have the right to have a
            lawyer with you during any questioning. If you
            cannot pay for the service of a lawyer, a lawyer will
            be appointed to represent you without cost before any
            interrogation. If you decide to answer questions now
            without a lawyer present, you will still have the right
            to stop answering questions at any time. You also
            have the right to stop answering questions at any time
            until you speak to a lawyer.

Wade watched the detective as he spoke and nodded his head several times.

      Wade orally confirmed he understood "each and every one of those

rights," then wrote his answers to the questions on the Miranda form and

signed it. Petrazzuolo next read aloud the waiver of rights section of the form:

            I have read my rights and I understand what my rights
            are. I am willing to make a statement and answer
            questions. I do not want a lawyer at this time. I
            understand and know what I am doing. No promises
            or threats have been made to me and nobody has used
            pressure or force of any kind against me.

Petrazzuolo then said, "So, if you want to speak to us, you're going to have to

waive your rights." The following exchange then occurred:

            MR. WADE: I have a lawyer, though.

            DET. PETRAZ[Z]UOLO: You have a lawyer?

            MR. WADE: Yeah.

            DET. PETRAZ[Z]UOLO: So you want a lawyer?

            MR. WADE: I got a lawyer. I don't -- yeah, let me
            talk to him.



                                                                        A-4388-18T4
                                       7
DET. MALDONADO: Does he have a lawyer for
something else or you --

MR. WADE: He's paid for everything. I got a case in
Delaware, a case here. He's paid for everything

DET. MALDONADO: Oh, okay.

DET. PETRAZ[Z]UOLO: All right, so you—you
don't want to speak to us without your lawyer; is that
what you're saying?

MR. WADE: There's nothing to be mad at, I'm a man.

DET. PETRAZ[Z]UOLO: All right, well you're going
to have to wait to speak --

MR. WADE: Yeah, but I got a lawyer. So you said
I'm under arrest, right?

DET. MALDONADO: No, I didn't say you're under
arrest.

MR. WADE: You just read me my rights.

DET. MALDONADO: If you -- He hasn't been
charged with anything --

DET. MALDONADO: (indiscernible)

DET. PETRAZ[Z]UOLO: You haven't been charged
with anything yet.

Mr. WADE: So then talk. I don't need to tell you shit
if I ain't under arrest. I know I ain't do nothing wrong.

DET. PETRAZ[Z]UOLO:            Are you . . . verbally
agreeing to speak to us?

MR. WADE: Yeah, I'm a man.

                                                            A-4388-18T4
                           8
           DET. PETRAZ[Z]UOLO: Without your lawyer here?

           MR. WADE: (indiscernible). He knew you.

           DET. PETRAZ[Z]UOLO: Are you verbally agreeing
           to speak to you without your lawyer?

           MR. WADE: Yeah, verbally. (indiscernible) I think
           you think I'm stupid, 'cause I got --

           DET. MALDONADO: I don't think you're stupid. I'm
           just saying that you said --

           MR. WADE: You saying the only way you need a
           lawyer is I'm under arrest, and I'm not under arrest, I
           can talk to anybody, the judge, the fucking mayor,
           whoever.

           DET. MALDONADO: All right, Jamal.

During this exchange, Wade signed the waiver section of the Miranda form,

acknowledging that he waived his rights.

     The detectives questioned Wade about what he was doing the night the

victim was shot. Wade told them he was drinking at the liquor store with some

neighborhood people, and he stayed there until 2 a.m. Around midnight that

night, he learned the victim had been shot while in a bad part of the

neighborhood. He also told the detectives that he was wearing an all gray

outfit, with a hat and black belt. When Petrazzuolo asked Wade to identify an

image of a man's profile, Wade confirmed it was him.            According to




                                                                     A-4388-18T4
                                      9
Petrazzuolo, the image was a still shot photograph derived from the liquor

store surveillance footage.

        The detectives then told Wade they knew he was lying about being at the

liquor store until 2:00 a.m. based on footage from surveillance cameras in the

area.    They told him the cameras showed that around 10:30 p.m., he was

walking near Twenty-Third Street and Tenth Avenue and then to Twenty-

Fourth Street. There, he got into an Audi, drove first to William Street, then to

Twelfth Avenue between Twenty-Second and Twenty-Third Streets, where a

passenger exited the Audi and shot the victim. Wade was later observed near

Fifteenth Street and Seventh Avenue.

        Petrazzuolo told Wade, "[A]ll you can do at this point is help yourself,"

but Wade claimed the detectives were telling "fabricated stories" and requested

to speak to his lawyer because "[t]his just got bad." Maldonado continued to

speak with Wade, explaining that "[o]ut of respect" for him, they "put it all out

there," so Wade would understand what they already knew about his

connection to the shooting. Wade briefly responded but requested his lawyer

again after the detective told him, "We know you didn't do it by yourself."

The detectives ceased questioning Wade at that point and ended the interview.

Wade was then formally charged and booked.            Petrazzuolo prepared the

criminal complaint.



                                                                         A-4388-18T4
                                        10
      Detective David Posada of the Passaic County Prosecutor's Office

obtained a CDW for Wade's iPhone and related T-Mobile account records.

Posada sent the CDW to T-Mobile. T-Mobile provided a call log and cell site

data detailing which towers Wade's iPhone communicated through during

those calls. The call log showed that Wade's iPhone had been used during the

relevant hours.

      The call log, cell site data, and GPS tracking data were sent to the

Federal Bureau of Investigation's (FBI) Cellular Analysis Survey Team

(CAST) for historical cell-site analysis.   FBI Special Agent Agit David, a

member of CAST assigned to the FBI's Technical Operations Division in

Newark, was responsible for real-time cellular phone location and historical

cell-site analysis.

      David analyzed the historical cell site data for Wade's T-Mobile account

to determine whether Wade's iPhone was used in the general area of the

shooting and travel path of the Audi A6 at the approximate time of the crime.

He was also asked to determine if the cell site data was consistent with the

GPS data the Task Force had obtained. In addition, he performed drive tests 2


2
   To perform a drive test, a person drives or walks around the streets or paths
in a particular area and carries a radio scanner that collects data about the
frequencies transmitted from a cell phone tower in that area. The data shows
the effective coverage for a particular cell phone tower, which encompasses


                                                                       A-4388-18T4
                                      11
during July 2018 to provide a more accurate analysis of the coverage area of a

particular cell site.

      David focused on three calls of interest that were made at 11:49 p.m.,

11:51 p.m., and 11:54 p.m. on the night of the shooting. David created a map

for each of the three calls. The maps showed the cell tower that handled the

call, the extent of the coverage for that cell site and sector, the effective

coverage for that site and sector, the dominant coverage area, and the GPS

tracker information—all in relation to the crime scene.             Based on this

information, David determined the cell dominant phone coverage was

consistent with Wade's iPhone being present at GPS-derived locations of the

Audi A6 during the three calls. He also determined that the drive test data

confirmed that the coverage of the cell site could include at least some points

along the GPS tracker. The GPS data, in turn, showed the Audi A6 was parked

in the area of the shooting just before it occurred and the vehicle's travel path

after it departed.

      A Passaic County grand jury returned an indictment charging Wade

with: second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)(1)

(count one); first-degree purposeful or knowing murder, N.J.S.A. 2C:11-

each location that a user can receive and make phone calls. However, a drive
test cannot identify a cell phone's exact location; it can only identify that a cell
phone was in a particular area when being serviced by a certain tower.


                                                                           A-4388-18T4
                                        12
3(a)(1), (2) (count two); first-degree conspiracy to commit murder, N.J.S.A.

2C:5-2 and 2C:11-3(a) (count three); fourth-degree certain persons not to have

weapons, N.J.S.A. 2C:39-7(a) (count four); second-degree possession of a

weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1) (count five); and

third-degree receiving stolen property, N.J.S.A. 2C:20-7(a) and 2C:20-

2(b)(2)(b) (count six). The indictment charged Allen with the offenses set

forth in counts one, two, three, and five.

      The Miranda Hearing

      Before trial, the State moved to allow admission of Wade's statement to

the Paterson detectives during its case-in-chief. The court conducted a Rule

104 hearing.    After the State played the recording of Wade's statement,

Petrazzuolo testified that he did not threaten or force Wade to give a statement

and did not make any promises to Wade. He also confirmed that Wade was

not formally charged until after the interview. Petrazzuolo described Wade as

"pretty calm" and mostly cooperative during the interview, other than when he

made statements that contradicted what the detectives observed on the

surveillance videos.

      Detective Maldonado briefly explained his involvement in Wade's arrest

and in taking Wade's statement. He explained that he misspoke when he told

Wade he was not under arrest. He "meant to say that [Wade] hadn't been



                                                                       A-4388-18T4
                                        13
charged with anything" because usually when individuals make a statement,

they ask if they have been charged. After Wade responded to Maldonado's

statement that he was not under arrest, Maldonado told him he had not been

charged yet.

       The court found that Wade voluntarily and knowingly waived his

Miranda rights and ruled that Wade's statement was admissible at trial. While

the court acknowledged it was arguable that Wade's waiver was "somewhat

equivocal," the court found it significant that: Wade had previous encounters

with law enforcement; the detectives advised him of all his rights; the

detention was brief; the time between the reading of his rights and his

statement was brief; Wade's statement was likewise brief; and the detectives

did not prolong the questioning or subject Wade to physical or mental abuse.

The court found Maldonado's misstatement that Wade was not under arrest was

immaterial, because even if not truthful, Wade "understood what was going

on."

       The Motion to Suppress the GPS Data

       On the first day of trial, Wade moved to suppress the GPS data and

tracking sheets that Paterson detectives obtained from the Task Force.

Following oral argument and a review of the CDW, the court denied

defendant's motion to suppress the GPS data and tracking sheets. The court



                                                                     A-4388-18T4
                                     14
concluded that common sense dictated that when the lead "agency authorized

by the CDW . . . contacts another agency, that's part of the investigation."

Eventually, Wade was charged with receiving stolen property, one of the

crimes listed in the CDW, which the judge found to be a further "indication of

the nexus between the State Police contacting . . . the Paterson Police

Department and then Paterson Police in turn using that information to one of

the charges that is common [to] both." The court found there was "no [CDW]

violation under the circumstances."

      The Trial

      During the ten-day joint trial, the State called fourteen witnesses,

including Petrazzuolo, Maldonado, Flora, Posada, David, Pagano, and forensic

scientist Brett Hutchinson. The State's witnesses did not provide a motive for

the homicide. Neither defendant testified nor did they call any witnesses.

      Wade's statement was played for the jury. The jury was also presented

with two photos taken from the liquor store video and signed by Wade. The

photos were of Wade's face, and during his statement, Wade agreed that the

person depicted in both photos was him

      State Police Detective Sergeant Clinton Pagano testified that his duties

with the auto theft task force were to "investigate high[-]end motor vehicle

thefts and try and develop cases against theft crews and individuals stealing



                                                                       A-4388-18T4
                                      15
motor vehicles." In his affidavit in support of the application for the CDW,

Pagano requested that the State Police be permitted: "to disclose the requested

search warrants and communications data warrants as well as the supporting

affidavit filed in this matter to members of the New Jersey Attorney General's

Office as well as other law enforcement agencies who are assisting the New

Jersey State Police." Pagano testified that he believed it was permissible to

turn over the information to "law enforcement involved in any investigation."

      The court recognized David as an expert in historical cell-site analysis

without objection.         David provided the jury with detailed information

explaining how he performed the cell site analysis. We need not repeat his

comprehensive testimony as Wade does not contest the validity of the cell-site

analysis in this appeal.

      David opined that the cell site records for Wade's iPhone could coincide

with the GPS coordinates and that the drive test "further confirm[ed] that the

coverage for that particular cell site could include at least some points along

that GPS tracker."      When then asked whether it was still his opinion that

Wade's iPhone "could have aligned with the GPS coordinates," David replied:

"Yes, it's possible."      Considering all the GPS and cell tower data, David

concluded "that the phone could have been located with [the Audi A6] at the

time that these calls were made."



                                                                       A-4388-18T4
                                        16
        The jury found Wade guilty on all counts.3 At sentencing, the trial court

dismissed count four and merged counts three and five into count two. Wade

was sentenced to an aggregate forty-year term, subject to a thirty-four-year

period of parole ineligibility and a five-year period of mandatory parole

supervision under the No Early Release Act, N.J.S.A. 2C:43-7.2. Count two

ran consecutively to any sentence defendant was already serving. This appeal

followed.

        Defendant raises the following points for our consideration:

              POINT I

              THE    STATE'S  MOTION    TO    ADMIT
              DEFENDANT'S STATEMENT DURING ITS CASE-
              IN-CHIEF SHOULD HAVE BEEN DENIED
              BECAUSE THE POLICE NEVER INFORMED
              DEFENDANT OF THE CHARGES HE WAS
              FACING, AND THEY LIED WHEN THEY
              INFORMED HIM THAT HE WAS NOT UNDER
              ARREST; PURSUANT TO STATE V. A.G.D.,4
              JAMAL WADE'S WAIVER OF HIS RIGHT
              AGAINST SELF-INCRIMIMATION WAS NOT
              VALID AND THEREFORE HIS STATEMENT
              SHOULD HAVE BEEN SUPPRESSED.

              POINT II

              THE EVIDENCE GARNERED FROM THE GPS
              TRACKER ON THE STOLEN AUDI SHOULD NOT

3
    The jury found Allen guilty of counts one through three and five.
4
    State v. A.G.D., 178 N.J. 56 (2003).


                                                                         A-4388-18T4
                                           17
            HAVE BEEN ADMITTED INTO EVIDENCE
            BECAUSE IT WAS SUPPLIED TO THE
            PATERSON      POLICE      IN      DIRECT
            CONTRAVENTION OF A COURT ORDER, AND
            ITS  ADMISSION    AT   TRIAL   DEPRIVED
            DEFENDANT OF HIS RIGHT TO A FAIR TRIAL.

                                       A.

      We first address the admissibility of Wade's statement to police.

Relying on A.G.D., Wade contends that he did not make a knowing and

voluntary waiver of his right against self-incrimination because Maldonado

and Petrazzuolo did not inform him of the nature of the charges against him or

that he had been arrested.        178 N.J. 56.    He asserts they materially

misrepresented that he was not under arrest, which he claims was the basis for

agreeing to waive his rights. The State contends that the detectives did not

violate A.G.D. because neither an arrest warrant nor a criminal complaint had

been issued before Wade gave his statement. Ibid. The State further argues

that, even if the court did err, it was harmless because there was overwhelming

evidence of Wade's guilt and because Wade's single admission during his

statement did not lead to an unjust verdict.

      We are guided by the following well-established legal principles. When

reviewing "a trial court's admission of police-obtained statements," we "engage

in a 'searching and critical' review of the record to ensure protection of a

defendant's constitutional rights." State v. Maltese, 222 N.J. 525, 543 (2015)

                                                                       A-4388-18T4
                                       18
(quoting State v. Hreha, 217 N.J. 368, 381-82 (2014)).              "We do not

independently assess evidence as if we are the trial court." Ibid. (citing Hreha,

217 N.J. at 382). Rather, we "typically defer to the trial court's credibility and

factual findings." Hreha, 217 N.J. at 382. Such "findings should be disturbed

only if they are so clearly mistaken 'that the interests of justice demand

intervention and correction.'"    State v. Tillery, 238 N.J. 293, 314 (2019)

(quoting State v. A.M., 237 N.J. 384, 395 (2019)). "However, we owe no

deference to conclusions of law made by lower courts in suppression

decisions, which we instead review de novo." State v. Boone, 232 N.J. 417,

426 (2017) (citing State v. Watts, 223 N.J. 503, 516 (2015)).

      The record demonstrates that Petrazzuolo advised Wade of the full

panoply of his Miranda rights before subjecting him to custodial interrogation.

Petrazzuolo also advised Wade of the need to waive those rights before

questioning could begin. Wade confirmed both verbally and in writing that he

understood his Miranda rights.

      If the suspect consents to proceed with the interrogation, his rights must

be "voluntarily, knowingly and intelligently" waived. Miranda, 384 U.S. at

444; State v. Hartley, 103 N.J. 252, 261 (1986).      Any evidence obtained in

violation of Miranda must be suppressed at trial. Hartley, 103 N.J. at 262.




                                                                         A-4388-18T4
                                       19
The record fully supports the trial court's conclusion that Wade voluntarily and

knowingly waived his Miranda rights and agreed to answer questions.

      Whether a defendant invoked the right to remain silent is determined

under the totality of the circumstances.     Maltese, 222 N.J. at 545.     If the

suspect invokes the right to remain silent, that invocation must be

"scrupulously honored."     Hartley, 103 N.J. at 255-56 (citing Michigan v.

Mosley, 423 U.S. 96 (1975)). If the invocation is ambiguous, the officer may

only ask clarifying questions about whether he or she meant to invoke the right

to remain silent.    State v. Johnson, 120 N.J. 263, 283 (1990) (citations

omitted).

      An ambiguous invocation can arise where a subject refuses to respond to

questioning for a prolonged period and has made statements that "convey[] an

unwillingness to respond to any questions."       Id. at 285.    An ambiguous

invocation of the right to remain silent must be clarified before authorities can

proceed to question a suspect. State v. S.S., 229 N.J. 360, 384, 386 (2017).

      Where the totality of the circumstances demonstrates that the defendant

exercised his right to remain silent or to counsel, whether ambiguously or

unambiguously, the Hartley bright line rule requires Miranda warnings to be

readministered. Hartley, 103 N.J. at 267. Here, Wade did not exercise his

right to remain silent, to speak to an attorney, or to have an attorney present



                                                                         A-4388-18T4
                                       20
during questioning at any point during the interview, either ambiguously or

unambiguously.

      In A.G.D., the police had obtained an arrest warrant for the defendant

before interviewing him. 178 N.J. at 59. The Court held that a Miranda

waiver is per se invalid when police withhold the fact that a criminal complaint

has been filed against the suspect or a warrant has been issued for his arrest.

178 N.J. at 68. Here, neither of those events had yet occurred.

      In State v. Vincenty, 237 N.J. 122, 134 (2019), the Court reaffirmed its

holding in A.G.D. There, the police sought to question Vincenty about an

attempted robbery and attempted murder. Id. at 126-27. After obtaining a

signed Miranda waiver, detectives began questioning Vincenty; it was not until

later in the interview that they showed him a list of the charges that had

already been filed against him.    Id. at 127-28.      The Court concluded that

"Vincenty's interrogation is precisely what A.G.D. prohibits." Id. at 134. It

held that because Vincenty was not informed by police of the charges filed

against him until after he signed the waiver, he was deprived of "critically

important information" and could not have knowingly and voluntarily waived

his right against self-incrimination.    Id. at 135.     These facts are clearly

distinguishable.




                                                                        A-4388-18T4
                                        21
      The facts in this case are similar to those in State v. Nyhammer, 197 N.J.

383 (2009). There, the Court considered whether Nyhammer could knowingly

and voluntarily waive his right against self-incrimination where the police

failed to inform him that he was a suspect. Id. at 387-88. The police asked

Nyhammer if he was willing to discuss allegations that his uncle had sexually

abused Nyhammer's minor niece.       Id. at 389.   The police did not inform

Nyhammer that the victim had also made similar allegations against him. Id.

at 390. Nyhammer agreed to speak with the detectives, and after being read

his Miranda rights, he agreed to waive them. Id. at 389-90. After discussing

the allegations about Nyhammer's uncle, the detective informed Nyhammer of

the allegations against Nyhammer. Id. at 391. Nyhammer then confessed to

sexually abusing his niece. Id. at 391-92.

      The Court declined to adopt a per se rule to determine whether

Nyhammer's waiver was valid. Id. at 404. In so holding, it distinguished the

matter from A.G.D.:

            The issuance of a criminal complaint and arrest
            warrant by a judge is an objectively verifiable and
            distinctive step, a bright line, when the forces of the
            state stand arrayed against the individual.         The
            defendant in A.G.D. was purposely kept in the dark by
            his interlocutors of this indispensable information.
            Unlike the issuance of a criminal complaint or arrest
            warrant, suspect status is not an objectively verifiable
            and discrete fact, but rather an elusive concept that



                                                                       A-4388-18T4
                                      22
            will vary depending on subjective considerations of
            different police officers.

            [Id. at 404-05.]

The Court concluded:

                  In the typical case, explicit knowledge of one's
            status as a suspect will not be important for Miranda
            purposes. However, explicit knowledge of one's
            suspect status, in some unusual circumstance, might
            be a useful piece of information in exercising a waiver
            of rights under our state-law privilege against self-
            incrimination. Nevertheless, the failure to be told of
            one's suspect status still would be only one of many
            factors to be considered in the totality of the
            circumstances.

            [Id. at 407.]

The Court was "mindful that the Miranda warnings themselves strongly

suggest, if not scream out, that a person is a suspect," and this "should be a

sobering wake-up call to a person under interrogation." Id. at 407-08.

      We discern no error in admitting Wade's statement at trial. Wade had

not yet been charged or indicted when interviewed.       When the detectives

located Wade, however, Petrazzuolo drew his weapon, placed Wade in

handcuffs, and told him he was under arrest for murder.        Wade was then

transported to the Detective Bureau in a marked police car, advised of his

Miranda rights, and interviewed in a locked room at the Detective Bureau.

These circumstances "screamed out" that Wade was a suspect in the homicide



                                                                         A-4388-18T4
                                      23
and under arrest. Moreover, this was not Wade's first encounter with police or

arrest.

      At one point during the interview, Wade asked: "So you said I'm under

arrest, right?" Maldonado immediately responded: "No, I didn't say you're

under arrest."    Maldonado then accurately told Wade:           "He hasn't been

charged."

      The record fully supports the findings that Wade: knew he was a suspect

for the murder; understood his Miranda rights; voluntarily, knowingly and

intelligently waived those rights; did not exercise his rights to remain silent, to

speak to an attorney, or have one present; and gave a voluntary statement to

the detectives. Accordingly, the trial court properly determined that Wade's

statement to police was admissible.

                                        B.

      We next address Wade's argument that the trial court erred in denying

his motion to suppress the GPS data that Paterson detectives obtained from the

State Police. Wade contends the GPS data was inadmissible because it was

obtained pursuant to a CDW issued for the sole purpose of investigating

automobile theft and related offenses. Wade asserts that the trial court erred in

allowing the State to use the GPS data for a purpose not expressly stated in the

warrant because the PPD was not involved in the automobile theft



                                                                          A-4388-18T4
                                        24
investigation, was not designated as one of the "participating agencies" in the

CDW, and used the GPS data for an unrelated purpose.

      The State counters that the sharing of information between different law

enforcement agencies is not unlawful. In addition, since Wade was charged

with one of the crimes described in the CDW, the State Police did not exceed

the scope of the CDW when it shared the GPS data with the PPD.

      "We review the trial court's evidentiary ruling under a deferential

standard; it should be upheld 'absent a showing of an abuse of discretion, i.e.,

there has been a clear error of judgment.'" State v. J.A.C., 210 N.J. 281, 295

(2012) (quoting State v. Brown, 170 N.J. 138, 147 (2001)). A reviewing court

applying this deferential standard "should not substitute its own judgment for

that of the trial court, unless 'the trial court's ruling is so wide of the mark that

a manifest denial of justice results." Ibid. (quoting State v. Marrero, 148 N.J.

469, 484 (1997)).

      Defendant does not challenge the validity of the CDW and concedes he

lacked standing to challenge the GPS tracker on the stolen car he was driving

on the night of the homicide. The State Police lawfully acquired the GPS data

from the tracking device installed on the stolen Audi A6 pursuant to the CDW.

The CDW limited the use of the tracker to identifying the vehicle's location




                                                                            A-4388-18T4
                                         25
and travel; there is no evidence that the tracker identified a wider range of

information.

      We have recently recognized that "[t]he circumstances here are no

different than one law enforcement agency shares information relevant to an

ongoing investigation with another law enforcement agency in order to assist

in the apprehension of a suspect." State v. Jackson, 460 N.J. Super. 258, 274-

75 (App. Div. 2019) (citing Phila. Yearly Mtg. of Religious Soc'y of Friends v.

Tate, 519 F.2d 1335, 1337-38 (3d Cir. 1975)) (noting that the sharing of

information among law enforcement agencies for a legitimate law enforcement

purpose is only impermissible if the initial gathering of that information was

unlawful).     Here, the installation of the tracking device and resulting

acquisition of GPS data were carried out pursuant to a valid CDW.

      More fundamentally, the CDW was issued to identify individuals

engaged in the crime of receiving stolen property. Wade was charged with and

convicted of receiving stolen property for traveling to and departing from the

scene of the shooting in the stolen Audi A6. Consequently, the PPD was a

"participating" law enforcement agency in the Task Force's auto theft

investigation as defined by the CDW.

      As noted by the trial court, it would "defy common sense" to conclude

that the police were required to overlook what they believed might be evidence



                                                                       A-4388-18T4
                                       26
related to the homicide, merely because homicide was not a crime enumerated

in the CDW, when a stolen vehicle being tracked via GPS by the Task Force

was used as the getaway vehicle.      As we similarly concluded in State v.

Jackson, "the circumstances here are no different than when one law

enforcement agency shares information relevant to an ongoing investigation

with another law enforcement agency in order to assist in the apprehension of

a suspect." 460 N.J. Super. 258, 273 (App. Div. 2019), aff'd o.b., 241 N.J. 547

(2020).

      We discern no error. The trial court properly denied Wade's motion to

suppress the GPS data.

      Affirmed.




                                                                       A-4388-18T4
                                      27